

 
 
Exhibit 10.10


Execution Copy




REHABCARE GROUP, INC.
TERMINATION COMPENSATION AGREEMENT
 
This agreement (“Agreement”) has been entered into as of the 3rd day of
November, 2009, by and between RehabCare Group, Inc., a Delaware corporation
(the “Company”), and William “Brock” Hardaway, an individual (the “Executive”).
 
RECITALS
 
The Board has determined that it is in the best interests of the Company and its
stockholders to reinforce and encourage the continued attention and dedication
of the Executive to the Company as the Company’s President & COO, Triumph and to
assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility or occurrence of a Change in Control (as defined
below). The Board desires to provide for the continued employment of the
Executive as President & COO, Triumph on terms competitive with those of other
corporations, and the Executive is willing to rededicate himself and continue to
serve the Company as its President & COO, Triumph. Additionally, the Board
believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a
potential or pending Change in Control and to encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
potential or pending Change in Control, and to provide the Executive with
compensation and benefits arrangements upon any termination after a Change in
Control and certain terminations of employment prior to a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied. Therefore, in order to accomplish these objectives, the Board
has caused the Company to enter into this Agreement.
 
IT IS AGREED AS FOLLOWS:
 
Section 1: Definitions and Construction.
 
1.1 Definitions. For purposes of this Agreement, the following words and
phrases, whether or not capitalized, shall have the meanings specified below,
unless the context plainly requires a different meaning.
 
(a) “Accrued Obligations” has the meaning set forth in Section 4.1(a) of this
 
(b) “Annual Base Salary” has the meaning set forth in Section 2.4(a) of this
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Cause” has the meaning set forth in Section 3.3 of this Agreement.
 
(e) “Change in Control” means:
 
 
- 1 -

--------------------------------------------------------------------------------

 
(i) The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;
 
(ii) The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company;
 
(iii) A majority of the members of the Company’s board of directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election;
 
(iv) One person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions.
 
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Code Section 409A.
 
(f) “Change in Control Date” means the date that the Change in Control first
occurs.
 
(g) “Company” has the meaning set forth in the first paragraph of this Agreement
and, with regard to successors, in Section 6.2 of this Agreement.
 
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(i) “Date of Termination” has the meaning set forth in Section 3.7 of this
Agreement. In all cases, a “Date of Termination” shall only occur upon
separation from service from the Company and all of its affiliates, as defined
in Treasury regulations under Section 409A of the Code (generally, separation
from the 50% controlled group that includes the Company).
(j) “Disability” has the meaning set forth in Section 3.2 of this Agreement.
 
(k) “Disability Effective Date” has the meaning set forth in Section 3.2 of this
Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(l) “Effective Date” means the date of the closing of the transactions
contemplated by that certain Agreement and Plan of Merger, dated as of November
3, 2009, by and among the Company, RehabCare Group East, Inc., RehabCare
Hospital Holdings, LLC, RehabCare Merger Sub Corporation, Triumph Healthcare
Holdings, Inc. and TA Associates, Inc. (the “Merger Agreement”).  For purposes
of greater clarity, in the event that the Merger Agreement is terminated and
therefore the transactions contemplated by the Merger Agreement are not
consummated, at such time, it is agreed that the Effective Date shall not have
occurred and this Agreement shall be void ab initio.
 
(m) “Employment Period” means the period beginning on the Effective Date and
ending on the later of (i) December 31, 2010, or (ii) December 31 of any
succeeding year during which notice is given by either party (as described in
Section 2.1 of this Agreement) of such party’s intent not to renew this
Agreement.
 
(n) “Excise Tax” has the meaning set forth in Section 4.2(f)(i) of this
Agreement.
 
(o) “Good Reason” has the meaning set forth in Section 3.4 of this Agreement.
 
(p) “Gross-Up Payment” has the meaning set forth in Section 4.2(f)(i) of this
Agreement.
 
(q) “Notice of Termination” has the meaning set forth in Section 3.6 of this
Agreement.
 
(r) “Offer Letter” means that offer letter provided by the Company to the
Executive, dated October 9, 2009.
 
(s) “Payment” has the meaning set forth in Section 4.2(f)(i) of this Agreement.
 
(t) “Prorated Target Bonus” has the meaning set forth in Section 4.1(b) or
Section 4.2(a) of this Agreement, as applicable.
 
(u) “Specified Employee” has the meaning set forth in Section 4.9 of this
Agreement.
 
(v) “Target Bonus” has the meaning set forth in Section 2.4(b) of this
Agreement.
 
(w) “Term” means the period that begins on the Effective Date and ends on the
earlier of: (i) the Date of Termination, or (ii) the close of business on the
later of December 31, 2010 or December 31 of any renewal term.
 
1.2 Gender and Number. When appropriate, pronouns in this Agreement used in the
masculine gender include the feminine gender, words in the singular include the
plural, and words in the plural include the singular.
 
 
- 3 -

--------------------------------------------------------------------------------

 
1.3 Headings. All headings in this Agreement are included solely for ease of
reference and do not bear on the interpretation of the text. Accordingly, as
used in this Agreement, the terms “Article” and “Section” mean the text that
accompanies the specified Article or Section of the Agreement.
 
1.4 Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Missouri, without reference to
its conflict of law principles.
 
Section 2: Terms and Conditions of Employment.
 
2.1 Period of Employment. The Executive shall remain in the employ of the
Company throughout the Term of this Agreement in accordance with the terms and
provisions of this Agreement. This Agreement will automatically renew for annual
one-year periods unless either party gives the other written notice, by
September 30, 2010, or September 30 of any succeeding year, of such party’s
intent not to renew this Agreement.
 
2.2 Positions and Duties.
 
(a) Throughout the Term of this Agreement, the Executive shall serve as
President & COO, Triumph of the Company subject to the reasonable directions of
the Board. The Executive shall have such authority and shall perform such duties
as are specified by the Bylaws of the Company and the Board for the office of
President & COO, Triumph, subject to the control exercised by the Board from
time to time.
 
(b) Throughout the Term of this Agreement (but excluding any periods of vacation
and sick leave to which the Executive is entitled), the Executive shall devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and shall use his reasonable best efforts to perform
faithfully and efficiently such responsibilities as are assigned to him under or
in accordance with this Agreement; provided that, it shall not be a violation of
this Section 2.2(b) for the Executive to (i) serve on corporate, civic or
charitable boards or committees with or without compensation, (ii) deliver
lectures or fulfill speaking engagements, with or without compensation, or (iii)
manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement, violate the terms of
this Agreement or any other agreement between Executive and the Company, or
violate the Company’s conflict of interest policy or any applicable law.
 
2.3 Situs of Employment. Throughout the Term of this Agreement, the Executive’s
services shall be performed at and out of the Company’s offices located in the
greater Houston, Texas metropolitan area or such other office as shall be agreed
to between the Executive and the President and Chief Executive Officer of the
Company.
 
2.4 Compensation.
 
(a) Annual Base Salary. At the date of this Agreement, the Executive will be
paid a base salary (“Annual Base Salary”) at an annual rate of Three Hundred and
Ninety Thousand Dollars ($390,000), which shall be paid in equal or
substantially equal semi-monthly installments. During the Term of this
Agreement, the Annual Base Salary payable to the Executive shall be reviewed at
least annually after the end of the first calendar quarter (starting with
calendar year 2011) and shall be increased at the discretion of the Board or the
Compensation and Nominating/Corporate Governance Committee of the Board but
shall not be reduced.
 
 
- 4 -

--------------------------------------------------------------------------------

 
(b) Incentive Bonuses. In addition to Annual Base Salary, the Executive shall be
awarded the opportunity to earn an incentive bonus on an annual basis under any
incentive compensation plan which is generally available to other peer
executives of the Company. The Board or the Compensation and
Nominating/Corporate Governance Committee shall establish at the beginning of
each calendar year a target incentive award equal to a designated percentage of
the Executive’s Annual Base Salary paid during that plan year (the “Target
Bonus”). The Board and/or the Compensation and Nominating/Corporate Governance
Committee may also establish minimum and maximum incentive bonus opportunities
on an annual basis in addition to the Target Bonus. The Board shall be
exclusively responsible for decisions relating to administration of the
executive incentive plans.
 
(c) Incentive, Savings and Retirement Plans. Throughout the Term of this
Agreement, the Executive shall be entitled to participate in all equity
incentive, savings and retirement plans generally available to other peer
executives of the Company; provided, however, that the nature and level of any
equity incentive awards shall be solely determined by the Board or the
Compensation and Nominating/Corporate Governance Committee in its discretion and
provided, further that such participation shall, for the participation period
specified in the Offer Letter, be on terms at least as favorable as those set
forth in the Offer Letter.  Also, during the Term, the Executive shall be
eligible to participate in the Company’s long term and short term cash incentive
plans on terms no less favorable than those set forth in the Offer Letter for
the applicable participation periods set forth therein.  During the Term, the
percentage of Annual Base Salary upon which a potential award shall be based
shall be established by the Board or the Compensation and Nominating/Corporate
Governance Committee in its discretion; provided that any such percentage shall
be at least as favorable as set forth in the Offer Letter, for the period
specified in the Offer Letter.  For each three (3) year performance period
during the Term and under the plan, the financial metrics for receiving a payout
will be established by the Board or the Committee in its discretion and
otherwise determined by the terms of the plan. Payment of awards under the long
term cash incentive plan, and eligibility to receive any payment, will be
determined under and according to the terms of that plan and based upon
performance criteria established annually by the Board or the Committee under
the plan. Nothing herein prevents the Company from terminating or changing the
long term cash incentive plan in its discretion, subject to a participant’s
right under the plan as to any incentive award which has already been earned.
 
(d) Welfare Benefit Plans. Throughout the Term of this Agreement (and
thereafter, subject to Section 4.1(d) or 4.2(d) hereof), the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent generally available to other peer executives of the Company.  The
Executive shall receive credit for purposes of eligibility to participate,
vesting, and benefit entitlement (but excluding benefit accrual) under any
employee benefit plan, program or arrangement established or maintained by the
Company for service accrued or deemed accrued prior to the Effective Date with
Triumph Healthcare Holdings, Inc. or its affiliates.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(e) Expenses. Throughout the Term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company. Such expense reimbursements shall be made no later
than the end of the calendar year following the calendar year in which the
expenses were incurred.
 
(f) Fringe Benefits. Throughout the Term of this Agreement, the Executive shall
be entitled to such fringe benefits as generally are provided to other peer
executives of the Company.
 
(g) Office and Support Staff. Throughout the Term of this Agreement, the
Executive shall be entitled to an office or offices at the Company’s executive
offices in the greater Houston, Texas metropolitan area and/or at such other
location as the Executive and the President and Chief Executive Officer of the
Company shall agree, of a size and with furnishings and other appointments, and
to personal secretarial and other assistance, as are generally provided to other
peer executives of the Company.
 
(h) Vacation. Throughout the Term of this Agreement, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices as are generally provided to other peer executives of the Company.
 
Section 3: Termination of Employment.
 
3.1 Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Period.
 
3.2 Disability. If the Company determines in good faith that the Disability of
the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), the Company may give to the Executive
written notice in accordance with Section 7.2 of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the thirtieth (30th) day after receipt of
such notice by the Executive (the “Disability Effective Date”), provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties. For purposes of
this Agreement, “Disability” shall mean that the Executive has been unable with
reasonable accommodation to perform the services required of the Executive
hereunder on a full-time basis for a period of one hundred eighty (180)
consecutive business days by reason of a physical and/or mental condition.
“Disability” shall be deemed to exist when certified by a physician selected by
the Company and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably). The Executive will submit to such medical or psychiatric
examinations and tests as such physician deems necessary to make any such
Disability determination.
 
 
- 6 -

--------------------------------------------------------------------------------

 
3.3 Termination for Cause or without Cause. The Company may terminate the
Executive’s employment during the Employment Period for “Cause,” which shall
mean termination based upon: (i) the Executive’s willful and continued failure
to substantially perform his duties with the Company (other than as a result of
incapacity due to physical or mental condition), after a written demand for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Executive has not substantially
performed his duties, (ii) the Executive’s commission of an act constituting a
criminal offense that would be classified as a felony under the applicable
criminal code or involving moral turpitude, dishonesty, or breach of trust, or
(iii) the Executive’s material breach of any provision of this Agreement.  For
purposes of this Section, no act or failure to act on the Executive’s part shall
be considered “willful” unless done, or omitted to be done, without good faith
and without reasonable belief that the act or omission was in the best interest
of the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause unless and until (i) he receives a Notice of
Termination from the Company, (ii) he is given the opportunity, with counsel, to
be heard before the Board, and (iii) the Board finds, in its good faith opinion,
that the Executive was guilty of the conduct set forth in the Notice of
Termination. The Company also may terminate the Executive’s employment at any
time during the Employment Period without Cause.
 
3.4 Termination by Executive for Good Reason. The Executive may terminate his
employment with the Company during the Employment Period for “Good Reason,”
which shall mean termination based upon the occurrence of one or more of the
following without the consent of the Executive: (i) a material reduction in the
Executive’s authority, duties and responsibilities; (ii) a material reduction in
Executive’s Annual Base Salary; (iii) a material reduction in the budget over
which the Executive retains authority; (iv) a material change in the primary
geographic location at which the Executive performs his duties under this
Agreement; or (v) any other action or inaction that constitutes a material
breach by the Company of any provision of this Agreement. Any termination of the
Executive’s employment based upon a good faith determination of “Good Reason”
made by the Executive shall be subject to a delivery of a Notice of Termination
by the Executive to the Company in the manner prescribed in Section 3.6 within
fifteen (15) days of the occurrence of the event which is the basis for the
termination for Good Reason and subject further to the ability of the Company to
remedy within thirty (30) days of receipt of such notice any action that may
otherwise constitute Good Reason under this Section 3.4.
 
3.5 Voluntary Termination by the Executive. The Executive may voluntarily
terminate his employment with the Company for any reason or for no reason at any
time during the Employment Period.
 
3.6 Notice of Termination. Any termination by the Company for Cause, without
Cause, or Disability, or by the Executive for any reason or no reason, shall be
communicated by Notice of Termination to the other party, given in accordance
with Section 7.2. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) if the Date of Termination (as defined in Section 3.7 hereof) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than fifteen (15) days after the giving of such notice).
The failure of the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.
 
 
- 7 -

--------------------------------------------------------------------------------

 
3.7 Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the Date of Termination shall
be the date of receipt by the Executive of the Notice of Termination or any
later date specified therein, as the case may be; (ii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be; (iii) if the Executive’s employment is
voluntarily terminated by the Executive for any reason or no reason, the Date of
Termination shall be a date specified in the Notice of Termination, provided
that termination by Executive for Good Reason shall not be effective until
thirty (30) days following the date of the Notice of Termination; or (iv) if the
Executive’s employment is terminated by the Company other than for Cause, death,
or Disability, the Date of Termination shall be the date of receipt by the
Executive of the Notice of Termination.
 
Section 4: Certain Benefits Upon Termination.
 
4.1 Termination Without Cause or Timely Termination for Good Reason Prior to or
More than Two Years following a Change in Control. Subject to the provisions of
Section 4.9, if, prior to a Change in Control during the Employment Period or
more than two years following a Change in Control Date during the Employment
Period, the Company terminates the Executive’s employment without Cause or the
Executive terminates his employment with the Company for Good Reason within
forty-five (45) days of the occurrence of the event which is the basis for the
termination for Good Reason that has not been remedied by the Company as
described in Section 3.4, the Executive shall be entitled to the payment of the
benefits provided below:
 
(a) Accrued Obligations. Within thirty (30) days after the Date of Termination,
the Company shall pay to the Executive the sum of (1) the Executive’s accrued
salary through the Date of Termination, and (2) any accrued and unused paid days
off; in each case to the extent not previously paid (hereinafter referred to as
the “Accrued Obligations”). In addition, Executive shall be entitled to the
accrued benefit payable to the Executive under any deferred compensation plan,
program or arrangement in which the Executive is a participant, which shall be
payable in the time and manner provided under the applicable plan, program or
arrangement. Payment under any annual or long-term cash incentive plan shall be
determined and governed solely by the terms of the applicable plan.
 
(b) Annual Base Salary Continuation and Target Bonus Proration. For a period of
eighteen (18) months beginning in the month after the Date of Termination, the
Company shall pay to the Executive on a monthly basis one-twelfth of an amount
equal the sum of Executive’s then-current Annual Base Salary for the year in
which the Date of Termination occurs. The Company shall also pay to the
Executive a lump sum equal to the Prorated Target Bonus, payable when bonuses
are normally paid to similarly situated employees, but in no event later than
March 15 of the year following the year in which the payment relates. For
purposes of this Section 4.1, the term “Prorated Target Bonus” means an amount
determined by multiplying the actual percentage of the Executive’s base salary
that was to be paid to the Executive as his Target Bonus in the year in which
the Date of Termination occurs, and prorating this amount by multiplying it by a
fraction, the numerator of which is the number of days during the then-current
calendar year that the Executive was employed by the Company up to and including
the Date of Termination and the denominator of which is 365. Payments under any
long term cash incentive plan are not part of or included in this calculation.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(c) Stock-Based Awards. All stock-based awards held by the Executive will be
exercisable or vested, expire or terminate in accordance with the terms of their
respective grant agreements.
 
(d) Health Benefit Continuation.  For eighteen (18) months following the Date of
Termination, Executive shall receive payments by the Company to Executive each
month, subject to Section 7.6 hereof, of a net after tax amount (the “Cash
Equivalent Payment”) equal to the monthly amount of COBRA continuation coverage
premium for the Executive and his spouse and other eligible dependents for the
medical, dental, vision and prescription drug plan(s) maintained by the Company
in which the Executive and his spouse or other dependents were participating
immediately prior to the Date of Termination; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or health benefits under another employer-provided plan, program,
practice or policy the Company’s Cash Equivalent Payments described herein shall
be immediately terminated upon the commencement of coverage under the new
employer’s plan, program, practice or policy.
 
(e) Outplacement. During the twelve (12) month period following the Date of
Termination, the Company shall provide to Executive executive-level outplacement
services by a vendor selected by the Company.
 
4.2 Benefits Upon a Change in Control. Subject to the provisions of Section 4.9,
if a Change in Control occurs during the Employment Period and within two (2)
years after the Change in Control Date (a) the Company terminates the
Executive’s employment without Cause, or (b) the Executive terminates employment
with the Company for Good Reason, then the Executive shall become entitled to
the payment of the benefits as provided below:
 
(a) Accrued Obligations. Within thirty (30) days after the Date of Termination,
the Company shall pay to the Executive the Accrued Obligations and the “Prorated
Target Bonus.” For purposes of this Section 4.2, the term “Prorated Target
Bonus” means an amount determined by multiplying the actual percentage of the
Executive’s base salary that was to be paid to the Executive as his Target Bonus
in the year in which the Change in Control Date occurs by the Executive’s
then-current Annual Base Salary as of the Date of Termination and prorating this
amount by multiplying it by a fraction, the numerator of which is the number of
days during the then-current calendar year that the Executive was employed by
the Company up to and including the Date of Termination and the denominator of
which is 365. Payment under any long term cash incentive plan shall be
determined and governed solely by the terms of such plan.
 
 
- 9 -

--------------------------------------------------------------------------------

 
(b) Severance Amount. Within thirty (30) days after the Date of Termination, the
Company shall pay to the Executive as severance pay in a lump sum, in cash, an
amount equal to 1.5 times the sum of the Executive’s then-current Annual Base
Salary plus Target Bonus for the year in which the Change in Control Date
occurs. Payments under any long term cash incentive plan are not part of or
included in this calculation.
 
(c) Stock-Based Awards. All stock-based awards held by the Executive will be
exercisable or vested, expire or terminate in accordance with the terms of their
respective grant agreements.
 
(d) Health Benefit Continuation. For eighteen (18) months following the Date of
Termination, Executive shall receive payments by the Company to Executive each
month, subject to Section 7.6 hereof, of a net after tax amount (the “Cash
Equivalent Payment”) equal to the monthly amount of COBRA continuation coverage
premium for the Executive and his spouse and other eligible dependents for the
medical, dental, vision and prescription drug plan(s) maintained by the Company
in which the Executive and his spouse or other dependents were participating
immediately prior to the Date of Termination; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or health benefits under another employer-provided plan, program,
practice or policy the Company’s Cash Equivalent Payments described herein shall
be immediately terminated upon the commencement of coverage under the new
employer’s plan, program, practice or policy.
 
(e) Outplacement. During the twelve (12) month period following the Date of
Termination, the Company shall provide to Executive executive-level outplacement
services by a vendor selected by the Company.
 
(f) Gross-up Payments.
 
(i) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this Section
4.2(f)) (a “Payment”) would be subject to the excise tax imposed by Code Section
4999 (or any successor provision) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest or penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment on
an after-tax basis equal to the Excise Tax imposed upon the Payment. Any
Gross-Up Payment required under this Section 4.2(f) shall be made on the last
day of the month in which the Executive remits such taxes to the required taxing
authority. In no event will any such Gross-Up Payment be paid to Executive later
than the end of the Executive’s taxable year following the Executive’s taxable
year in which the related taxes are remitted to the required taxing authority.
The intent of the parties is that the Company shall be responsible in full for,
and shall pay, any and all Excise Tax on any Payments and Gross-up Payment(s)
and any income and all excise and employment taxes (including, without
limitation, penalties and interest) imposed on any Gross-up Payment(s) as well
as any loss of deduction caused by or related to the Gross-up Payment(s).
 
 
- 10 -

--------------------------------------------------------------------------------

 
(ii) Subject to the provisions of Section 4.2(f)(iii), all determinations
required to be made under this Section 4.2(f), including whether and when a
Gross-up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, shall be made by
the outside accounting firm that then audits the Company’s financial statements
(the “Accounting Firm”), which Accounting Firm shall provide detailed supporting
calculations both to the Company and to the Executive within fifteen (15)
business days of receipt of notice from the Company or the Executive that there
has been or will be a Payment. In the event that the Accounting Firm is serving
as the accountant or auditor for the Person effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the “Accounting Firm” hereunder). All fees and expenses of the
Accounting Firm shall be paid solely by the Company. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in the
absence of a material mathematical or legal error. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that the
Gross-Up Payments will not have been made by the Company that should have been
made or that the Gross-Up Payments will have been made that should not have been
made, in each case consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4.2(f)(iii) below and a payment of any Excise Tax or any interest,
penalty or addition to tax related thereto is determined to be due, the
Accounting Firm shall determine the amount of the underpayment of Excise Taxes
that has occurred and such underpayment and interest, penalty or addition to tax
shall be promptly paid by the Company to the Internal Revenue Service in
satisfaction of the Company’s original withholding obligations. In the event
that the Accounting Firm determines that an overpayment of Gross-Up Payment(s)
has occurred, the Executive shall be responsible for the immediate repayment to
the Company of such overpayment with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that the
Executive shall have no duty or obligation whatsoever to repay such overpayment
if Executive’s receipt of the overpayment, or any portion thereof, is included
in the Executive’s income and the Executive’s repayment of the same is not
deductible by the Executive for federal or state income tax purposes.
 
(iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment of the
Excise Tax. Such notification shall be given as soon as practicable but no later
than ten (10) business days after the Executive is informed in writing of such
claim by the Internal Revenue Service and the notification shall apprise the
Company of the nature of the claim and the date on which such claim is required
to be paid. The Executive shall not pay such claim prior to the expiration of a
30-day period following the date on which the Executive has given such
notification to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is required). If the Company
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:
 
 
- 11 -

--------------------------------------------------------------------------------

 
(A) give the Company any information reasonably requested by the Company
relating to such claim;
 
(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(C) cooperate with the Company in good faith in order to effectively contest
such claim; and
 
(D) permit the Company to participate in any proceedings relating to such claim;
 
provided, however, that the Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis to the Executive, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest. Without
limitation on the foregoing provisions of this Section 4.2(f), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction or in one or more
appellate courts, as the Company shall determine.
 
4.3 Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period (either prior or subsequent to a
Change in Control), this Agreement shall terminate without further obligations
to the Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations (as defined in Section 4.1(a)) (which shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within thirty (30) days of the Date of Termination) and any other benefits
to which the Executive’s beneficiaries are entitled under the terms of any of
the Company’s benefit plans or programs, including death benefits pursuant to
the terms of any plan, policy, or arrangement of the Company. Payment under any
long term cash incentive plan or other incentive compensation plan shall be
determined and governed solely by the terms of the applicable plan.
 
4.4 Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period (either prior or subsequent
to a Change in Control), this Agreement shall terminate without further
obligations to the Executive, other than for (i) payment of Accrued Obligations
(as defined in Section 4.1(a)) (which shall be paid to the Executive in a lump
sum in cash within thirty (30) days of the Date of Termination) and (ii) the
timely payment or provision of any other benefits to which the Executive is
entitled under the terms of any of the Company’s benefit plans or programs,
including Disability benefits pursuant to the terms of any plan, policy or
arrangement of the Company. Payment under any long term cash incentive plan or
other incentive compensation plan shall be determined and governed solely by the
terms of the applicable plan.
 
 
- 12 -

--------------------------------------------------------------------------------

 
4.5 Termination by the Company for Cause, Voluntary Termination by the
Executive, or Untimely Termination for Good Reason Prior to a Change in Control.
During the Employment Period, if the Executive’s employment shall be terminated:
(i) by the Company for Cause, either prior or subsequent to a Change in Control,
or (ii) voluntarily by the Executive for any reason other than Good Reason,
either prior to or subsequent to a Change in Control, or (iii) by the Executive
for Good Reason prior to a Change in Control but after the forty-five (45) day
period for such termination as set forth in Section 4.1 of this Agreement, then
this Agreement shall terminate without further obligations to the Executive,
other than for (y) payment of the Executive’s Accrued Obligations (as defined in
Section 4.1(a)) (which shall be paid to the Executive in a lump sum in cash
within thirty (30) days of the Date of Termination), and (z) the timely payment
or provision of any other benefits to which Executive is entitled under the
terms of any of the Company’s benefit plans or programs. Payment under any long
term cash incentive plan or other incentive compensation plan shall be
determined and governed solely by the terms of the applicable plan.
 
4.6 Non-Exclusivity of Rights. Except as provided in Sections 4.1(d) and 4.1(e)
or 4.2(d) and 4.2(e), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which the Executive may qualify.
Amounts which are vested benefits of which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of, or any other contract
or agreement with, the Company at or subsequent to the Date of Termination,
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement.
 
4.7 Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in Sections
4.1(d) and 4.2(d), such amounts shall not be reduced whether or not the
Executive obtains other employment. The Company agrees to pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive regarding the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A). Any such payment shall be made not
later than the end of the calendar year following the calendar year in which the
Executive incurred such expense.
 
4.8 Conditions To Payments. To be eligible to receive (and continue to receive)
and retain the payments and benefits described in Sections 4.1(b) - (e) or
Sections 4.2(b) – (e), the Executive must comply with the terms of paragraph 5,
and must execute and deliver to the Company a release in substantially the form
attached hereto as Exhibit A.  The Company will have no obligations to make the
payments and/or provide the benefits specified in Sections 4.1(b) – (e) or
Sections 4.2(b) – (e) specified above, when applicable, unless and until the
Executive signs and delivers the release contemplated by the immediately
preceding sentence within sixty (60) days of the Date of Termination and all
conditions to the effectiveness of the release and waiver (including but not
limited to the expiration of any applicable time period to consider signing the
agreement or to revoke acceptance without any action being taken to revoke
acceptance or otherwise invalidate the agreement) have been satisfied.
 
 
- 13 -

--------------------------------------------------------------------------------

 
4.9 Key Employee Six Month Deferral. Notwithstanding anything to the contrary in
this Section 4, if the Executive is deemed on the Date of Termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then, with respect to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Section 409A payable
on account of a “separation from service”, only that portion of such severance
payments up to the 409A Limit (as defined below) may be made within the first
six months following the Executive’s Date of Termination in accordance with the
applicable severance schedule; provided that all the severance payments below
the 409A Limit must be paid no later than the last day of the second year
following the year in which the Executive’s Date of Termination occurs.  For
purposes of this Plan, the “409A Limit” means the lesser of: (i) two (2) times
the Executive’s W-2 compensation; and (ii) two (2) times the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the Executive’s Date of Termination
occurs.  Any portion of such severance payments in excess of the 409A Limit
shall accrue and, to the extent such severance payments would otherwise have
been payable within the first six (6) months following the Executive’s Date of
Termination, will become payable on the date that is six (6) months and one (1)
day following the date of the Executive’s Date of Termination. All subsequent
severance payments, if any, will be payable as provided in the applicable
severance schedule.
 
Section 5: Non-Competition.
 
The provisions of this Section 5 and any related provisions shall survive
termination of this Agreement and/or Executive’s employment with the Company and
do not supersede, but are in addition to and not in lieu of, any other
agreements signed by Executive concerning non competition, confidentiality,
solicitation of employees, or trade secrets (whether included in a stock option
agreement or otherwise), and are included in consideration for the Company
entering into this Agreement. Executive’s right to receive and retain the
benefits specified in Sections 4.1(b) – (e) or Sections 4.2(b) – (e) are
conditioned upon Executive’s compliance with the terms of this Section 5:
 
5.1 Non-Compete Agreement.
 
(a) During the Executive’s employment with the Company and during the period
beginning on the date the Executive’s employment with the Company terminates and
ending one (1) year thereafter (i.e., on the anniversary of the date the
Executive’s employment terminates), the Executive shall not, without prior
written approval of the Company’s Chief Executive Officer, become an officer,
employee, agent, partner, or director of, or provide any services or advice to
or for, any business enterprise in substantial direct competition (as defined in
Section 5.1(b)) with the Company. The above constraint shall not prevent the
Executive from making passive investments, not to exceed five percent (5%), in
any enterprise where Executive’s services or advice is not required or provided.
 
 
- 14 -

--------------------------------------------------------------------------------

 
(b) For purposes of Section 5.1, a business enterprise with which the Executive
becomes associated as an officer, employee, agent, partner, or director shall be
considered in substantial direct competition, if such entity competes with the
Company in any business in which the Company or any of its direct or indirect
subsidiaries is engaged or provides services or products of a type which is
marketed, sold or provided by the Company or any of its subsidiaries or
affiliates (including but not limited to any product or service which the
Company or any such other entity is developing) within any State or country
where the Company or any such affiliate or subsidiary then provides or markets
(or plans to provide or market) any service or product as of the date the
Executive’s Company employment terminates.
 
(c) During the Executive’s employment with the Company and during the period
beginning on the date the Executive’s employment with the Company terminates and
ending one (1) year thereafter (i.e., on the anniversary of the date the
Executive’s employment terminates), the Executive shall not, without prior
written approval of the Company’s Chief Executive Officer, directly or
indirectly, solicit, provide to, take away, or attempt to take away or provide
to any customer or solicited prospect of the Company or any of its subsidiaries
any business of a type which the Company or such subsidiary provides or markets
or which is competitive with any business then engaged in (or product or
services marketed or planned to be marketed) by the Company or any of its
subsidiaries; or induce or attempt to induce any such customer to reduce such
customer’s business with that business entity, or divert any such customer’s
business from the Company and its subsidiaries; or discuss that subject with any
such customer.
 
(d) During the Executive’s employment with the Company and during the period
beginning on the date the Executive’s employment with the Company terminates and
ending one (1) year thereafter (i.e., on the first anniversary of the date
Executive’s employment terminates), the Executive shall not, without prior
written approval of the Company’s Chief Executive Officer, directly or
indirectly solicit the employment of, recruit, employ, hire, cause to be
employed or hired, entice away, or establish a business with, any then current
officer, office manager, staffing coordinator or other employee or agent of the
Company or any of its subsidiaries or affiliates (other than non-supervisory or
non-managerial personnel who are employed in a clerical or maintenance position)
or any other such person who was employed by the Company or any of its
subsidiaries or affiliates within the twelve (12) months immediately prior to
the date the Executive’s employment with the Company terminated; or suggest to
or discuss with any such employee the discontinuation of that person’s status or
employment with the Company or any of its subsidiaries and affiliates, or such
person’s employment or participation in any activity in competition with the
Company or any of its subsidiaries or affiliates.
 
5.2 Confidential Information. The Executive has received (and will receive)
under a relationship of trust and confidence, and shall hold in a fiduciary
capacity for the benefit of the Company, all “Confidential Information” and
secret or confidential information, knowledge or data relating to the Company or
any of its affiliated companies or direct or indirect subsidiaries, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). During the Executive’s employment
with the Company and after termination of the Executive’s employment with the
Company, the Executive shall never, without the prior written consent of the
Company, or as may otherwise be required by law or legal process, use (other
than during Executive’s employment with the Company for the benefit of the
Company), or communicate, reveal, or divulge any such information, knowledge or
data, to anyone other than the Company and those designated by it. In no event
shall an asserted violation of the provisions of this Section 5.2 constitute a
basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement. “Confidential Information” means confidential
and/or proprietary information and trade secrets of or relating to the Company
or any of its subsidiaries and affiliates (and includes information the
disclosure of which might be injurious to those companies), including but not
limited to information concerning personnel of the Company or any of its
subsidiaries and affiliates, confidential financial information, customer or
customer prospect information, information concerning temporary staffing
candidates, temporary employees, and personnel, temporary employee and customer
lists and data, methods and formulas for estimating costs and setting prices,
research results (such as marketing surveys, or trials), software, programming,
and programming architecture, enhancements and developments, cost data (such as
billing, equipment and programming cost projection models), compensation
information and models, business or marketing plans or strategies, new products
or marketing strategies, deal or business terms, budgets, vendor names,
programming operations, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, results
of internal analyses, computer programs and programming information, techniques
and designs, business and marketing plans, acquisition plans and strategies,
divestiture plans and strategies, internal valuations of Company assets, and
trade secrets, but does not include information generally known in the
marketplace. In addition, Confidential Information includes information of
another company given to the Company with the understanding that it will be kept
information confidential. All Confidential Information described herein is and
constitutes trade secret information (regardless of whether the same is legally
determined to be a trade secret) and is not the property of the Executive.
 
- 15 -

--------------------------------------------------------------------------------

 
5.3 Non Disparagement. The Executive will never criticize, denigrate, disparage,
or make any derogatory statements about the Company or its respective business
plans, policies and practices, or about any of the Company’s officers, employees
or former officers or employees, to customers, competitors, suppliers,
employees, former employees, members of the public, members of the media, or any
other person; nor shall the Executive harm or in any way adversely affect the
reputation and goodwill of the Company. Nothing in this paragraph shall preclude
or prevent the Executive from giving truthful testimony or information to law
enforcement entities, administrative agencies or courts or in any other legal
proceedings as required by law.
 
5.4 Provisions Relating To Non Competition, Non Solicitation And
Confidentiality. The provisions of this Section 5 survive the termination of
Executive’s employment and this Agreement and shall not be affected by any
subsequent changes in employment terms, positions, duties, responsibilities,
authority, or employment termination, permitted or contemplated by this
Agreement. To the extent that any covenant set forth in this Section 5 of this
Agreement shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be void or rendered invalid, but instead
shall be automatically amended for such lesser term, to such lesser extent, or
in such other lesser degree, as will grant the Company the maximum protection
and restrictions on the Executive’s activities permitted by applicable law in
such circumstances. In cases where there is a dispute as to the right to
terminate the Executive’s employment or the basis for such termination, the term
of any covenant set forth in Section 5 shall commence as of the date specified
in the Notice of Termination and shall not be deemed to be tolled or delayed by
reason of the provisions of this Agreement. The Company shall have the right to
injunctive relief to restrain any breach or threatened breach of any provisions
in this Section 5 in addition to and not in lieu of any rights to recover
damages or cease making payments under this Agreement. The Company shall have
the right to advise any prospective or then current employer of Executive of the
provisions of this Agreement without liability. The Company’s right to enforce
the provisions of this Agreement shall not be affected by the existence, or
non-existence, of any other similar agreement for any other executive, or by the
Company’s failure to exercise any of its rights under this Agreement or any
other similar agreement or to have in effect a similar agreement for any other
employee.
 
 
- 16 -

--------------------------------------------------------------------------------

 
Section 6: Successors.
 
6.1 Successors of Executive. This Agreement is personal to the Executive and,
without the prior written consent of the Company, the rights (but not the
obligations) shall not be assignable by the Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.
 
6.2 Successors of Company. This Agreement is freely assignable by the Company
and its successors/assignees. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the division
in which the Executive is employed, as the case may be, to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement at his option on or after
the Change in Control Date for Good Reason.
 
Section 7: Miscellaneous.
 
7.1 Other Agreements. This Agreement supersedes all prior dated agreements,
letters and understandings concerning employment or severance benefits payable
to the Executive, either before or after a Change in Control. The Board may,
from time to time in the future, provide other incentive programs and bonus
arrangements to the Executive with respect to the occurrence of a Change in
Control that will be in addition to the benefits required to be paid in the
designated circumstances in connection with the occurrence of a Change in
Control. Such additional incentive programs and/or bonus arrangements will
affect or abrogate the benefits to be paid under this Agreement only in the
manner and to the extent explicitly agreed to by the Executive in any such
subsequent program or arrangement. This Agreement does not supersede or affect
in any way the validity of any agreement signed by Executive concerning
confidentiality, stock options, post-employment competition, non solicitation of
business, accounts or employees, or agreements of a similar type or nature; and
any provisions of this Agreement shall be in addition to and not in lieu of (or
replace) any such other agreements.
 
 
- 17 -

--------------------------------------------------------------------------------

 
7.2 Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses as set
forth below; provided that all notices to the Company shall be directed to the
attention of the Board, or to such other address as one party may have furnished
to the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.
 
Notice to the Executive:
 
William “Brock” Hardaway
733 North Freeway
Suite 500
Houston, TX 77076


Notice to the Company:
 
RehabCare Group, Inc.
7733 Forsyth Boulevard
Suite 2300
St. Louis, Missouri 63105
Att: Board of Directors


7.3 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
7.4 Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
7.5 Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
 
7.6 Section 409A Compliance.
 
(a) The parties intend that all provisions of this Agreement comply with the
requirements of Code Section 409A to the extent applicable. No provision of this
Agreement shall be operative to the extent that it will result in the imposition
of the additional tax described in Code Section 409A(a)(1)(B)(i)(II) and the
parties agree to revise the Agreement as necessary to comply with Section 409A
and fulfill the purpose of the voided provision. Nothing in this Agreement shall
be interpreted to permit accelerated payment of nonqualified deferred
compensation, as defined in Section 409A, or any other payment in violation of
the requirements of such Code Section 409A.
 
 
- 18 -

--------------------------------------------------------------------------------

 
(b) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
INWITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.
 


 
     
 

   /s/ William “Brock” Hardaway      William “Brock” Hardaway  

 
 

   REHABCARE GROUP, INC.  

 

   By:  /s/ Patricia S. Williams      Name:  Patricia S. Williams      Title: 
 Senior Vice President,      General Counsel and Secretary  

 
      
 
 - 19 - 

--------------------------------------------------------------------------------

 


 EXHIBIT “A”




RELEASE
 
This RELEASE (“Release”) is dated as of                             between
RehabCare Group, Inc., a Delaware corporation (the “Company”), and William
“Brock” Hardaway (the “Executive”).
 
WHEREAS, the Company and the Executive previously entered into a Termination
Compensation Agreement, dated ________, 2009 under which the Executive was
employed to serve as President and Chief Operating Officer, Triumph of the
Company (the “Employment Agreement”); and
 
WHEREAS, the Executive’s employment with the Company [has been/will be]
terminated effective                                 ; and
 
WHEREAS, pursuant to Section 4 of the Employment Agreement, the Executive is
entitled to certain compensation and benefits upon such termination of
employment, contingent upon the execution of this Release;
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
 
1. The Executive agrees to and does hereby waive any and all claims he may have
for employment by the Company and agrees not to seek such employment or
reemployment by the Company in the future.  The Executive, on his own behalf and
on behalf of his heirs, estate and beneficiaries, further does hereby release
the Company, any of its subsidiaries, parent companies or affiliates, and each
of their respective past, present and future officers, directors, agents,
employees, shareholders, investors, employee benefit plans and their
administrators or fiduciaries, insurer of any such entities, and its and their
successors and assigns and others related to such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, any act committed or
omitted during the existence of such employment relationship, or arising out of
the separation from the Company, the severance of such employment relationship
or the Employment Agreement, all up through and including the date on which this
Release is executed, including, but not limited to, those which were, could have
been or could be the subject of an administrative or judicial proceeding filed
by the Executive or on his behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including, but not limited to,
claims under the Employment Agreement, every claim for back pay, front pay,
wages, bonus, fringe benefits, any form of discrimination,  wrongful
termination, tort, emotional distress, pain and suffering, breach of contract,
fraud, defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Employee Retirement Income Security Act,
the Family Medical Leave Act, the Worker Adjustment and Relocation Notice Act,
the Missouri Human Rights Act, or any other federal, state or local law relating
to employment, discrimination in employment, termination of employment, wages,
benefits or otherwise.  The Executive acknowledges and agrees that even though
claims and facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have, including but not limited to claims under the Employment
Agreement, against the Company and the persons and entities described above,
whether known, unknown or suspected. The Executive does not waive his right to
file a charge with the Equal Employment Opportunity Commission (“EEOC”) or
participate in an investigation conducted by the EEOC; however, the Executive
expressly waives his right to monetary or other relief should any administrative
agency, including but not limited to the EEOC, pursue any claim on the
Executive’s behalf.
 
 
- 20 -

--------------------------------------------------------------------------------

 
2. The Executive agrees that this Release is an integral part of the Employment
Agreement, and that all provisions of the Employment Agreement are thereby
incorporated in this Release as if fully set forth herein. The Executive
acknowledges that this Release and the Employment Agreement constitute the full
and complete understanding and agreement of the parties with respect to the
subject matter thereof, and that neither may be modified except in writing and
signed by the Executive and an authorized officer of the Company.


3. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of the Company in accordance with (a) the respective
certificate of incorporation or bylaws of Company, (b) written agreements
between Executive and the Company, or (c) applicable law, (ii) regarding any
compensation or employee benefits to which the Executive and his eligible,
participating dependents or beneficiaries are entitled under the compensation
and employee benefit plans and arrangements of the Company, or (iii) to satisfy
all vested equity compensation obligations previously granted to the Executive.
 
4. The Executive acknowledges that before entering into this Release, he has had
the opportunity to consult with any attorney or other advisor of the Executive’s
choice, and the Executive is hereby advised to do so if he chooses. The
Executive further acknowledges that by signing this Release, he does so of his
own free will and act, that it is his intention to be legally bound by its
terms, and that no promises or representations have been made to the Executive
by any person to induce the Executive to enter into this Release other than the
express terms set forth herein. The Executive further acknowledges that he has
carefully read this Release, knows and understands its contents and its binding
legal effect, including the waiver and release of claims set forth in Paragraph
1 above.
 
5. This Release shall be governed and construed in accordance with the laws of
the State of Missouri, without regard to principles of conflict of laws.
 
6. The Executive acknowledges that he has been provided at least twenty-one (21)
days to review the Release.  In the event the Executive elects to sign this
Release prior to this twenty-one (21) day period, he agrees that it is a knowing
and voluntary waiver of his right to wait the full twenty-one (21) days.  The
Executive further understands that he has seven (7) days after the signing
hereof to revoke this Release by so notifying the Company (at 7733 Forsyth
Boulevard, 23rd Floor, St.  Louis, Missouri 63105, Attention: General Counsel)
in writing, such notice to be received by the Company within the seven (7) day
period.  This Release shall not become effective or enforceable, and no payments
under the Employment Agreement shall be made, until this seven (7) day
revocation period expires without the Executive having revoked this Release.
 


 


[remainder of page intentionally left blank]
 




 
 
 
 
  - 21 -
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 
 
 

                    REHABCARE GROUP, INC.  

 

   By:          
Name:
      Title:             ________________________________________________    
 WILLIAM “BROCK” HARDAWAY                  

 
 


 
- 22 -

